DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  Claim 18 is missing and claims 19-20 depend from claim 18. For purposes of compact prosecution, claims 19-20 are considered to depend from claim 17. Applicant should include claim 18 in the next claim set and mark it canceled, along with amending claims 19-20 to depend from claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 11, 14, 16, 17 and 20 arerejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Neal, II et al. (U.S. Publication No. 2016/0058493 A1, hereinafter referred to as “Neal”).
Regarding claim 1, Neal discloses a system for detecting anomalies, the system comprising: (system for detecting anomalies)(e.g., abstract and paragraph [0024])
a memory storing input data; and (memory storing input data)(e.g., figure 2 and paragraph [0029])
one or more processors configured to: (processor)(e.g., paragraphs [0027]-[0029])
process one or more parameters associated with the input data to detect whether an anomaly is indicated in the input data, (one or more parameters associated with the input data is processed to detect whether an anomaly is indicated – abnormality is detected)(e.g., paragraphs [0024], [0064] and [0065]) wherein at least one artificial intelligence algorithm is configured to compare a parameter in the one or more parameters to a range defined by a moving average; and (algorithm compares a parameter to a range defined by a moving average – for example  - 3 point or 3.5 point moving average.)(e.g., paragraphs [0024], [0064] and [0065])
pause the processing in response to detecting the anomaly, or update, when no anomaly is detected, a database based on the input data. (when abnormal condition has been detected, the system can either pause delivery to allow physician to change settings, otherwise database is updated with data values or data points.)(e.g., paragraphs [0024], [0031], [0033] and [0036]).

Regarding claim 5, Neal discloses the system of claim 1. Neal further discloses wherein the at least one artificial intelligence algorithm is included in an artificial intelligence service, wherein at least one processor in the one or more processors is configured to call the artificial intelligence service via an application programming interface (API), and wherein the call includes the one or more parameters. (regression analysis. Call includes one or more parameters to consider data over moving average regression analysis.)(e.g., paragraphs [0024], [0029]-[0031] and [0064]).

Regarding claim 6, Neal discloses the system of claim 1. Neal further discloses wherein the moving average is calculated, based on a sliding window, as a sum of values for the parameter received during the sliding window from a plurality of input data divided by a number of values included in the sum, and wherein the range is calculated by multiplying the moving average by a minimum coefficient and a maximum coefficient. (e.g., paragraphs [0063]-[0067]).

Regarding claim 11, Neal discloses a method, comprising: (e.g., method)(e.g., abstract and paragraphs [0024] and [0064]) 
receiving input data; (input data is received)(e.g., paragraphs [0024] and [0064])
processing, via at least one artificial intelligence algorithm, one or more parameters derived from the input data, (one or more parameters associated with the input data is processed to detect whether an anomaly is indicated – abnormality detection)(e.g., paragraphs [0024], [0064] and [0065]) wherein each artificial intelligence algorithm in the at least one artificial intelligence algorithm is configured to compare a value for a parameter to a range calculated based on a moving average; and (algorithm compares a parameter to a range defined by a moving average – for example  - 3 point or 3.5 point moving average.)(e.g., paragraphs [0024], [0064] and [0065])
detecting an anomaly in the input data based on an output of the at least one artificial intelligence algorithm. (one or more parameters associated with the input data is processed and an abnormality is detected by algorithm)(e.g., paragraphs [0024], [0064] and [0065]).

Regarding claim 14, Neal discloses the method of claim 11. Neal further discloses wherein the moving average is calculated, based on a sliding window, as a sum of values for the parameter received during the sliding window from a plurality of input data divided by a number of values included in the sum, and wherein the range is calculated by multiplying the moving average by a minimum coefficient and a maximum coefficient. (e.g., paragraphs [0063]-[0067]).

Regarding claim 17, Neal discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to detect anomalies by performing steps comprising: (memory storing instructions that cause processor to perform steps)(e.g., figure 2 and paragraphs [0027]-[0029])
receiving input data; (input data is received)(e.g., paragraphs [0024] and [0064])
processing, via at least one artificial intelligence algorithm, one or more parameters derived from the input data, (one or more parameters associated with the input data is processed to detect whether an anomaly is indicated – abnormality detection)(e.g., paragraphs [0024], [0064] and [0065]) wherein each artificial intelligence algorithm in the at least one artificial intelligence algorithm is configured to compare a value for a parameter to a range calculated based on a moving average; and (algorithm compares a parameter to a range defined by a moving average – for example  - 3 point or 3.5 point moving average.)(e.g., paragraphs [0024], [0064] and [0065])
detecting an anomaly in the input data based on an output of the at least one artificial intelligence algorithm. (one or more parameters associated with the input data is processed and an abnormality is detected by algorithm)(e.g., paragraphs [0024], [0064] and [0065]).


Regarding claim 20, Neal discloses the computer-readable medium of claim 18. Neal further discloses wherein the moving average is calculated, based on a sliding window, as a sum of values for the parameter received during the sliding window from a plurality of input data divided by a number of values included in the sum, and wherein the range is calculated by multiplying the moving average by a minimum coefficient and a maximum coefficient. (e.g., paragraphs [0063]-[0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Obee et al. (U.S. Publication No. 2020/0013124 A1, hereinafter referred to as Obee”).
Regarding claim 2, Neal discloses the system of claim 1. However, Neal does not appear to specifically disclose wherein the one or more parameters are derived from a plurality of membership records included in the input data.
On the other hand, Obee, which relates to machine-learning concepts for detecting and visualizing healthcare fraud risk (title), does disclose wherein the one or more parameters are derived from a plurality of membership records included in the input data. ()(e.g., abstract and paragraphs [0040], [0042], [0064] and [0088]).
Both Neal and Obee relate to healthcare and anomaly detection. In Neal, when an abnormal condition has been detected, the system can either pause delivery to allow physician to review or change settings, and store the information when there is no anomaly or abnormal condition. However, Neal does not appear to specifically disclose the anomaly detection being related to insurance or membership records. However, Obee does disclose that it is known to have outlier detection systems to detect insurance fraud. E.g., title and abstract. This provides the benefit to allow users to find prevent fraud in the medical industry. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the fraud detection aspects associated with membership records as disclosed in Obee to Neal to further enhance the system of Neal by allowing for the abnormal condition detection to extend to insurance systems to prevent fraud in healthcare systems.
Regarding claim 8, Neal discloses the system of claim 1. However, Neal does not appear to specifically disclose wherein the one or more parameters include at least one of: a number of records in the input data, a number of new enrollments in the input data, a number of existing enrollments in the input data, or a number of errors in demographics data included in the input data.
On the other hand, Obee, which relates to machine-learning concepts for detecting and visualizing healthcare fraud risk (title), does disclose wherein the one or more parameters include at least one of: a number of records in the input data, a number of new enrollments in the input data, a number of existing enrollments in the input data, or a number of errors in demographics data included in the input data. (fraud risk scores include parameters that trigger interactive fraud risk – types of risk factors triggering the risk factor count include number of claims filed, number of members associated with the provider, along with other factors)(e.g., paragraph [0055])
It would have been obvious to combine Obee with Neal for the reasons set forth in claim 2, above.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Alstad et al. (U.S. Publication No. 2016/0342751 A1, hereinafter referred to as “Alstad”).
Regarding claim 3, Neal discloses the system of claim 1. However, Neal does not appear to specifically disclose wherein the input data is one of: an ANSI 834 format file; or an ANSI 837 format file.
On the other hand, Alstad, which relates to dynamic topological system and method for efficient claims processing (title), does disclose wherein the input data is one of: an ANSI 834 format file; or an ANSI 837 format file. (input data is ANSI 837)(e.g., paragraphs [0004], [0011] and [0040]).
Both Neal and Alstad relate to healthcare. In Neal, when an abnormal condition has been detected, the system can either pause delivery to allow physician to review or change settings, and store the information when there is no anomaly or abnormal condition. However, Neal does not appear to specifically disclose the anomaly detection being related to insurance or membership records. However, Alstad does disclose that it is known to have outlier detection systems to detect insurance fraud. E.g., paragraphs [0006] and [0011]. This provides the benefit to allow users to find prevent fraud in the medical industry. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate the fraud detection aspects associated with membership records as disclosed in Obee to Neal to further enhance the system of Neal by allowing for the abnormal condition detection to extend to insurance systems to prevent fraud in healthcare systems.

Regarding claim 12, Neal discloses the method of claim 11. However, Neal does not appear to specifically disclose wherein the input data is one of: an ANSI 834 format file; or an ANSI 837 format file. 
On the other hand, Alstad, which relates to dynamic topological system and method for efficient claims processing (title), does disclose wherein the input data is one of: an ANSI 834 format file; or an ANSI 837 format file. (input data is ANSI 837)(e.g., paragraphs [0004], [0011] and [0040]).
It would have been obvious to combine Alstad with Neal for the reasons set forth in claim 3, above.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Xie et al. (U.S. Publication No. 2020/0274898 A1, hereinafter referred to as “Xie”).
Regarding claim 7, Neal discloses the system of claim 1. However, Neal does not appear to specifically disclose wherein an upper limit and a lower limit of the range are learned parameters based on training the artificial intelligence algorithm.
On the other hand, Xie, which relates to defending against denial of service attacks and machine learning (e.g., title and abstract), does disclose wherein an upper limit and a lower limit of the range are learned parameters based on training the artificial intelligence algorithm. (upper and lower limits of parameters are learned based on the machine learning method to train an effective model.)(e.g., paragraph [0084]).
Both Neal and Xie relate to machine learning. In Neal, when an abnormal condition has been detected, the system can either pause delivery to allow physician to review or change settings, and store the information when there is no anomaly or abnormal condition. However, Neal does not appear to specifically disclose determining upper and lower limits of parameters being learned. On the other hand, Xie, which also relates to machine learning does disclose learning the upper and lower limits of the parameters. This provides an effective manner to determine acceptable parameters and to determine abnormal or anomalies. Therefore it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate Xie with Neal to enhance the manner in which abnormalities are detected.

Regarding claim 15, Neal discloses the method of claim 11. However, Neal does not appear to specifically disclose wherein an upper limit and a lower limit of the range are learned parameters based on training the artificial intelligence algorithm. 
On the other hand, Xie, which relates to defending against denial of service attacks and machine learning (e.g., title and abstract), does disclose wherein an upper limit and a lower limit of the range are learned parameters based on training the artificial intelligence algorithm. (upper and lower limits of parameters are learned based on the machine learning method to train an effective model.)(e.g., paragraph [0084]).
It would have been obvious to combine Xie with Neal for the reasons set forth in claim 7, above.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neal.
Regarding claim 9, Neal discloses the system of claim 1. Neal is considered to render the following obvious wherein the one or more processors are further configured to implement a user interface that generates a notification transmitted to a client device that indicates the anomaly was detected in the input data. (If any abnormal condition is detected, module is paused. physician has notice or some other indication through the pause, which allows the physician to change one or more of the pulse parameters through the module's user interface and to continue the procedure based on the changed parameters without terminating the procedure)(e.g., paragraph [0084]). Neal appears to disclose or in the very least render the limitation obvious, because, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate an alert or other notification to allow the physician to see the abnormal condition in order to correct/change the parameters.
Regarding claim 16, Neal discloses the method of claim 11. Neal is considered to render the following obvious the method further comprising: generating a notification transmitted to a client device that indicates the anomaly was detected in the input data. (If any abnormal condition is detected, module is paused. physician has notice or some other indication through the pause, which allows the physician to change one or more of the pulse parameters through the module's user interface and to continue the procedure based on the changed parameters without terminating the procedure)(e.g., paragraph [0084]). Neal appears to disclose or in the very least render the limitation obvious, because, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate an alert or other notification to allow the physician to see the abnormal condition in order to correct/change the parameters.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Neal in view of Kalafut et al. (U.S. Publication No. 2020/0211692 A1, hereinafter referred to as “Kalafut”)
Regarding claim 10, Neal discloses the system of claim 1. However, Neal does not appear to specifically disclose wherein the one or more parameters include a plurality of parameters, wherein each parameter in the plurality of parameters is processed by a different artificial intelligence algorithm in a plurality of artificial intelligence algorithms, and wherein each artificial intelligence algorithm utilizes different coefficients to calculate a range to compare with a corresponding parameter in the plurality of parameters.
On the other hand, Kalafut, which relates to facilitating AI integration into systems using a distributed learning platform (title), does disclose wherein the one or more parameters include a plurality of parameters, wherein each parameter in the plurality of parameters is processed by a different artificial intelligence algorithm in a plurality of artificial intelligence algorithms, and wherein each artificial intelligence algorithm utilizes different coefficients to calculate a range to compare with a corresponding parameter in the plurality of parameters. (plurality of different AI workflow to determine anomalies that include different ranges of parameters.)(e.g., paragraphs [0034], [0104] and [0165])
Both Neal and Kalafut relate to machine learning. In Neal, when an abnormal condition has been detected, the system can either pause delivery to allow physician to review or change settings, and store the information when there is no anomaly or abnormal condition. However, Neal does not appear to specifically disclose using a plurality of parameters that use different AI algorithms in a plurality of AI algorithms that use different coefficients to calculate a range to compare with corresponding parameters. On the other hand, Kalafut, which also relates to machine learning and healthcare (abstract), does disclose using a plurality of different AI algorithms to detect anomalies. This enhances the manner in which anomaly detection occurs. Therefore, it would have been obvious to combine Kalafut with Neal to enhance the manner in which abnormalities are detected in Neal to provide enhanced manner to pause the system of Neal.

Allowable Subject Matter
Claims 4, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165